DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 11/08/2019.
Claims 1-15 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 and 01/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 15, the phrase “when said program is executed” appears to be a typographical error and should be written as “wherein said program is executed”.
Regarding claim 15, the phrase “said program is executed … wherein the instructions” should be written as “said program code instructions is executed … wherein the program code instructions” in order to keep consistency of feature names. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “a classification of said doublet” renders claim 3 vague and indefinite because it is unclear what further action is done in responds to a rising or deciding order.  The change of data, such as the angle values, can be determined to rise or be determined to descend.  It is unclear what further action is involved when classifying the data.  For examining purposes, the phrase is interpreted as “a determination in a rough table a rising or descending”. 
Regarding claim 3, the phrase “a computation of said table” further renders claim 3 vague and indefinite because is it unclear which table is being referred to.  Claim 3 is dependent of claim 1.  Claim 1 discloses a first table, a second table, and a third table, and claim 3 discloses a rough table.  It is unclear which table is being referred to.  For examining purposes, the phrase is interpreted as “a computation of said rough table”.
Claim 4 is dependent of claim 3 and include all the same limitations.
Regarding claim 5, the phrase “said computation of the third table” renders claim 5 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 5 is dependent of claim 4 which is dependent of claim 3 which is dependent of 
Regarding claim 6, the phrase “maximizing said first relationship” renders claim 6 vague and indefinite because it is unclear what further action is done with the elimination of deceases in torque values.  The maximizing is disclosed to be conduct to eliminate the deceases in torque values.  It is unclear what the difference between the action of maximizing the first relationship or the elimination of the decreases in torque values.  For examining purposes, the phrase is interpreted as “eliminating a decreases in torque value of said first relationship, giving a second relationship”.
Claims 7-8 are dependent of claim 6 and include all the same limitations.
Regarding claim 11, the phrase “maximizing data of said first table” renders claim 11 vague and indefinite because it is unclear what further action is done with the elimination of deceases in torque.  The maximizing is disclosed to be conduct to eliminate the deceases in torque.  It is unclear what the difference between the action of maximizing the data or the elimination of the decreases in torque.  For examining purposes, the phrase is interpreted as “eliminating a decreases in torque of said first table, giving a maximized table”.
Claim 12 is dependent of claim 11 and include all the same limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more without significantly more. The claim(s) recite(s) a control unit configured to receive data and processing data. 
The limitation of processing data, under its broadest reasonable interpretation, refers to a limitation that is capable of being performed in the mind.  In other words, other than the reciting “a control unit configured to”, nothing in the limitation precludes the step from being performed in the mind.  For example, but for the “configured to” language, “determining” in the context of this claim encompasses the user manually determining the second and third table.  If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, than it fails within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional element of the control unit conducting the abstract idea does not add a meaningful limitation.  The control unit is interpreted as a generic processor performing a generic processor function and does not impose any meaningful limits on practicing the abstract idea.  Therefore, this additional element does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the control unit is considered a generic processor, and mere instructions to apply an abstract idea using a generic 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Brändström et al. (2015/0177098).
Regarding claim 1, Brändström et al. disclose a method comprising the steps of:
obtaining, at predetermined angular frequency, a series of doublets (α, Ƭtr), representative of a rise in torque in the screwing of at least one screw, constituting a first table of valves,
wherein each doublet (α, Ƭtr) comprising an angle value (α) and a torque value (Ƭtr);
determining, from the first table of values, a second table of values presenting the torque (page 3 paragraph 54) as a function of the angle (α) and being representative of a true characteristic of the at least one screw;
determining a third table of values,
wherein the third table of values present the torque (page 5 paragraph 73) as a function of the angle and being representative of disturbances induced by said screwdriver during the rise in torque 
analyzing the third table; and
delivering at least one piece of information representative of a dispersion and/or deviation relative to said screwing objective, resulting from disturbances induced by said screwdriver (1).
(Figure 1a, 4 and Page 1 paragraph 13, Page 2 paragraph 23, Page 3 paragraphs 47, 54, Page 5 paragraph 73, 74)
Regarding claim 2, Brändström et al. disclose generating a warning signal, if said at least one piece of information representative of a dispersion and/or a deviation is above a predetermined threshold. (Page 2 paragraph 20, 30)
Regarding claim 3, Brändström et al. disclose the obtaining step comprises:
a measurement and a recording of said doublets (α, Ƭtr), at a predetermined time frequency (page 4 paragraph 64);
a determination of said doublets (α, Ƭtr) in a rough table following a rising and descending order of angle values (α);
a computation of said rough table, in:
Choosing the angle values (α) in the form of an arthimetical sequence having a constant angular pitch; and
Computing the torque valve (Ƭtr) for each value of said sequence in using an interpolation of the values of the rough table.
(Page 6 paragraph 91)
Regarding claim 9, Brändström et al. disclose the act of obtaining is implemented over an angular range of screwing of at least 720°. (Page 4 paragraph 64)
Regarding claim 10, Brändström et al. disclose the act of obtaining is implements an aggregation of at least two first tables, corresponding to at least two screwing operations, so as to have an angular range of screwing of at least 720°. (Page 4 paragraph 64, Page 6, paragraph 91)
Regarding claim 13, Brändström et al. disclose generating results of evaluation of a level of dispersion and/or a deviation relative to a screwing objective, for a given disturbance and/or for a set of disturbances. (Figure 8 and Page 6 paragraph 92)
Regarding claim 14, Brändström et al. disclose a screwdriver (1) comprising:
at least one rotating element (12, 13, 14, 15) liable of generating disturbances on torque applied to a screw;
sensors (18, 19) configured to obtain, at a predetermined angular frequency, a series of doublets (α, Ƭtr) representative of a rise in torque in screwing of at least one screw implemented during screwing of the at least one screw by the at least one rotating element (12, 13, 14, 15),
Wherein the series of doublets (α, Ƭtr) constituting a first table of values, and
Wherein each doublet (α, Ƭtr) comprising an angle value (α) and a torque value (Ƭtr); and
a control unit (20) configured to control a level of screw quality relative to a predetermined screwing objective during the screwing of the at least one screw by:

determining a third table of values presenting the torque (page 5 paragraph 73) as a function of the angle and representative of disturbances induced by said screwdriver during the rise in torque in the screwing operation for at least one screw, on the basis of the first and second tables;
analyzing the third table;
delivering at least one piece of information representative of a dispersion and/or deviation relative to said screwing objective, resulting from disturbances induced by said screwdriver (1); and
generating a warning signal, in response to said at least one piece of information representative of a dispersion and/or a deviation being above a predetermined threshold.
(Figure 1a, 4 and Page 1 paragraph 13, Page 2 paragraph 20, 23, 30, Page 3 paragraphs 47, 54, Page 5 paragraph 73, 74)
Regarding claim 15, Brändström et al. disclose a non-transitory computer-readable medium (page 7 paragraph 95) comprising a computer program stored thereon, wherein said computer program comprises program code instructions to implement a method, wherein said program code instructions is executed by a microprocessor (20) of the screwdriver (1) and implemented during the screwing of at 
obtaining, at predetermined angular frequency, a series of doublets (α, Ƭtr), representative of a rise in torque in the screwing of at least one screw, constituting a first table of valves,
wherein each doublet (α, Ƭtr) comprising an angle value (α) and a torque value (Ƭtr);
determining, from the first table of values, a second table of values presenting the torque (page 3 paragraph 54) as a function of the angle (α) and being representative of a true characteristic of the at least one screw;
determining a third table of values,
wherein the third table of values present the torque (page 5 paragraph 73) as a function of the angle and being representative of disturbances induced by said screwdriver during the rise in torque in the screwing of at least one screw, from the first and second tables;
analyzing the third table; and
delivering at least one piece of information representative of a dispersion and/or deviation relative to said screwing objective, resulting from disturbances induced by said screwdriver (1).
(Figure 1a, 4 and Page 1 paragraph 13, Page 2 paragraph 23, Page 3 paragraphs 47, 54, Page 5 paragraph 73, 74)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference Brändström et al. (2015/0177098) as applied to claim 3 above, and further in view of reference Eshghy (5284217) (referred to by Eshghy *217).
Regarding claim 4, Brändström et al. disclose the claimed invention as stated above but do not disclose the step of determining said second table comprises one of the following: linear regression; polynomial regression; or lowpass filtering.
Eshghy *217 discloses an apparatus configured to obtain doublets and processing said doublets, wherein said doublets comprise angle value and torque value, and wherein the doublets undergo a linear regression operation. (Column 25 lines 55-59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the step of determining the second table of Brändström et al. by incorporating the step of linear regression as taught by Eshghy *217, since column 35 lines 55-59 of Eshghy *217 states such a modification would provide a linear relationship between the torque values and the angle values.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Brändström et al. (2015/0177098) in view of reference Eshghy (5284217) (referred to by Eshghy *217) as applied to claim 4 above, and further in view of reference Eshghy (4259775) (referred to as Eshghy *775).
Regarding claim 5, Brändström et al. modified by Eshghy *217 disclose the claimed invention as stated above but do not disclose the step of subtraction and division.
Eshghy *775 discloses discloses an apparatus configured to obtain doublets and processing said doublets, wherein said doublets comprise angle value and torque value, wherein the doublets compared to a linear representation, wherein a percentage of non-linear doublets is determined. (Column 34 lines 37-44)  The percentage operation is understood to be the difference of two values divided by the one of said valves.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the determination of the third table of Brändström et al. by incorporating the step of determining percentage of non-linear doublets as taught by Eshghy *775, since such a modification would provide relative deviation of the second table compared to the first table. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731